Title: From Abigail Smith Adams to Richard Rush, 24 April 1816
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy April 24th 1816

I thank you for the information transmitted me in your Last Letter. I have Sent an extract to my Son—I wish that Congress could be convinced, unawed by Constituents, that parsparsimony to their public officers, is neither wise, just, or prudent, that in the Eyes of foreign Nations, it is contemptible, as well as in those of our own Countrymen, who know our means, that we are become a great Nation, and that much is expected from those who are placed in high places.
I will admit of french influence So far, as that their doctrine of Liberty and equality, poisond the minds of our countrymen; as much as it dazzled those of the French populace. a doctrine contrary to Nature, to Scripture and to the experience of all Nations—as well as to the poet.
“All Nature’s difference, keeps all Natures peace”
Not a Goose in the yard, who erects his head and Struts before the flock, but feels his preemince, not a Bea in the Hive, but acknowledges its Sovereign, the fowls of the air, who take their animal flight, have their file Leader.
could we descend to the minutest inscect, I doubt not, we should find, the Same natural Law, regulating throuout Creation—
Let all enjoy as much Liberty; as is consistant with their happiness. but to talk of Equality, is absurd.
Those who devote their time and tallents to the public Service ought not to want Bread for their Children, or be destitute of the Means, of giving them an Education, and in old Age have not any thing to leave to them—professional Men, too, who in private Life would have been much better provided for.
But why do I Scrible to you, but that I know you are, and will be one of the Sufferers.
yet what is mr P’s thirty thousand dollars pr Ann., better than his, who upon a quarter of the Sum, lives within his means? in private Life we may do as we please; in public, we are taxed without mercy, from the President of the United States, to every officer of the Government, I know I have always found it So in public Life.
I thank you Sir, for your kind inquiries respecting my health. it is yet very infirm, nor have I any reason to expect that it will be better.
My kind regards to mrs Rush and your little flock. I have lived to have four Great Grand Children, one I have lost, the rest I have never Seen, but hope too, in the course of a few Months. your Good Mother I hope is well, it is a long time since I had a Line from her. I Shall ever cherish for her, and every branch of her family, a sincere and tender regard / and for you, Sir a maternal affection
A Adams